Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 9, 2020

                                      No. 04-19-00889-CR

                                    Cameron Antoine ROBY,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR6809
                        The Honorable Velia J. Meza, Judge Presiding


                                         ORDER
         Appellant’s brief was originally due to be filed on March 19, 2020. On July 31, 2020, we
abated this case for an abandonment hearing. On August 27, 2020, we reinstated this case after
the trial court had appointed new appellate counsel. On October 5, 2020, we received notice that
newly appointed counsel had died; consequently, the trial court appointed another counsel,
Patrick Ballantyne, to represent appellant. On October 18, 2020, Mr. Ballantyne requested a
sixty-day extension of time to review the record and file a brief. We granted the request and
ordered appellant’s brief due on December 4, 2020.

        To date, appellant’s brief has not been filed. Therefore, appellant’s attorney, Mr.
Ballantyne, is ORDERED to respond to this court in writing by December 14, 2020. The
response should state a reasonable explanation for failing to timely file the brief and demonstrate
the steps being taken to remedy the deficiency. If Mr. Ballantyne fails to file an adequate
response within seven days, this appeal will be abated to the trial court for an abandonment
hearing, and the trial court will be asked to consider whether sanctions are appropriate. TEX. R.
APP. P. 38.8(b)(2).


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court